Title: June 17. Tuesday.
From: Adams, John
To: 


       Went to Versailles, had a Conference with the Comte de Vergennes.—Made my Court with the Corps Diplomatick, to the King, Queen, Monsieur, Madame, the C. D’Artois, Madame Elizabeth, Madames Victoire and Adelaide. Dined with the Ambassadors. Had much Conversation with the Ambassadors of Spain, Sardinia, Mr. Markoff, from Russia, the Dutch Ambassadors, &c.—It was to me, notwithstanding the Cold and Rain, the Equinoxial Storm at the Time of the Solstice, when all the Rooms had Fires like Winter, the most agreable Day I ever saw at Versailles. I had much Conversation too with the Duke of Manchester and Mr. Hartley, Dr. Franklin and his Son, Mr. Waltersdorf &c. Mr. Maddison and Mr. Shirley &c.
       The C. de. V. observed, that Mr. Fox was startled at every Clamour of a few Merchants. I answered C’est exactement vrai—and it is so. The C. recommended to Us to discuss and compleat the definitive Treaty, and Leave Commerce to a future Negotiation.—Shall We gain by Delay? I ask myself. Will not French Politicks be employed, to stimulate the English to refuse Us, in future, Things that they would agree to now? The C. observed, that to insist on sending British Manufactures to America, and to refuse to admit American Manufactures in England was the Convention Leonine.
       The Duke of Manchester told me, that the Dutch had offered them Sumatra and Surinam, for Negapatnam. But We know says the Duke that both those Settlements are a charge, a Loss.
       Brantzen told me he had not desplayed his Character of Ambassador, because, it would be concluded from it, that he was upon the Point of concluding the Peace.
       The C. D’Aranda told me he would come and see me. He said Tout, en ce monde, a été Revolution.—I said true—universal History was but a Series of Revolutions. Nature delighted in Changes, and the World was but a String of them. But one Revolution was quite enough for the Life of a Man. I hoped, never to have to do with another.— Upon this he laughed very hartily, and said he believed me.
       The Sardinian Ambassador said to me, it was curious to remark the Progress of Commerce. The Furs which the Hudsons Bay Company sent to London from the most northern Regions of America, were sent to Siberia, within 150 Leagues of the Place where they were hunted. He began to speak of La Fonte’s Voyage and of the Boston Story of Seymour or Seinior Gibbons, but other Company came in, and interrupted the Conversation.
      